Title: To George Washington from John Hancock, 6–21 January 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philada Jany 6[-21] 1776

I have the honor of enclosing you sundry resolutions passed yesterday respecting Mr Lowell.
The Congress are desirous to know your opinion what rank it would be proper the aids de camp of the general Officers ought to hold in the army and on this head I am directed to write to you & request yr answer.
Just after the receipt of your letter Conolly & Cameron were brought to town. By some mismanagement, Smith one of the associates was suffered to escape from Frederic where they were confined. Orders were given to have the saddles examined, but nothing is discovered. There is reason to believe he must have found means to withdraw his papers, as we find by an account from Fredric that his saddle was mended there.
The french gentlemen are arrived and referred to the secret committee.
The Congress have given orders to general Schuyler immediately to secure and keep in safe and close custody Brigr general Prescot until further orders.
Jany 16. Your letters of the 25 and 30 of December & 4th of January have been duly received and laid before Congress. By the enclosed resolutions you will perceive that the Congress, in providing for the defence of Canada, have directed that two batallions be formed out of the troops now serving there. This they did in testimony of their approbation of the services of those brave men, apprehending at the same time, that it would be agreeable both to the officers and men to have the honor of defending a country which their valour had rescued from slavery. And the Congress have a firm confidence that general Montgomery, who has a warm and just sense of their merit and services, will cheerfully embrace this opportunity of continuing and promoting the officers of that corps, and as far as in his power, of rewarding with offices and commands in those batallions such voluntiers and others, as have distinguished themselves.
The committee to whom your letters were referred brought a report on part, whereupon the Congress came to certain resolutions which you will see in the enclosed extracts. I am just to

acquaint you, it is expected when the paymaster general draws any bills on me he will observe to make them payable a few days after sight Say 3 or 4. The committee have desired leave to sit again which is granted. When they have compleated their report and the Congress have come to a determination thereon I shall do myself the pleasure of transmitting it to you.
The money just voted is now ready and will I expect be sent forward tomorrow.
I have the pleasure to inform you the secret Committee have purchased the salt petre and have agreed with the owners of Mills to manufacture it into powder. One of the Mills, it is expected, will make near a ton ⅌ week and another near half a ton. I hope you will soon receive the powder ordered to be purchased at New york. There were besides eight tons imported in the same vessel for the use of that Colony.
The public papers will inform you, that Lord Dunmore has endeavoured to exercise the same barbarity against the defenceless town of Norfolk, as was exercised against Falmouth. By these repeated instances of inhumanity so contrary to the rules of war and so long exploded by all civilized nations, it would seem as if the rancorous ministry, despairing of their measures to conquer and enslave, had determined to glut their revenge with destruction & devastation.
For my part I shall not be surprized to hear that, in their frenzy of rage and to effect their dark purposes, they proceed under form of law to murder those prisoners, whom the tools of their vengeance have chanced to take, and whom with officious zeal they have so hastily & industriously sent to England.
As it is now apparent that our enemies mean to exert their whole force against us next summer, the Congress are taking measures for putting the middle and southern colonies in a posture of defence.
We shall, doubtless, in this great struggle suffer much, but I trust no losses or sufferings will induce us to give over the defence of our liberty, and that cost what it may, we will persevere with unremitting vigour to maintain that inestimable jewel which we have received from our ancestors and transmit the same with unsullied lustre to our posterity.
The committee to whom your letter of the 31st of December was referred desire to be informed whether the companies stationed

at Chelsea and Malden are regimented and whether, if those at Hingham Weymouth & Braintree were withdrawn, it would be necessary to replace them out of the continental Army.
Jany 18. Since writing the above we have received a letter from Messrs P. Livingston Alsop & Lewis by which to our mortification we are informed that we were deceived in the account of powder and that there were only 462 quarter casks imported for the colony of New york, which they have in part distributed among several counties.
Before this reaches you, I doubt not you will hear the disagreeable news from Quebec, on which I sincerely condole with you. The express arrived yesterday evening; The Congress I presume will take it up this morning. I have the Honor to be with the utmost Esteem, Sir Your most Obedt hume servt

John Hancock Prest


Jany 21st The foregoing was design’d to have been forwarded by Express earlier but Congress directed a Delay, for further Resolutions, for which I refer you to my other Letter by this Express.

